     Case 3:20-cv-01446-RDM-MCC Document 52 Filed 01/15/21 Page 1 of 5




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

CHELSEY GOSSE, CHRISTOPHER     )
DETTORE, AND LORI A. DETTORE,  )
                                 Case No. 3:20-cv-01446-RDM
on their own behalfs and on behalf of
                               )
other similarly situated persons,
                               ) Hon. Robert D. Mariani
         Plaintiffs,           )
                               ) Electronically Filed
    v.                         )
TRANSWORLD SYSTEMS, INC.; U.S. )
BANK NATIONAL ASSOCIATION;     )
RATCHFORD LAW GROUP, P.C.;     )
PORTNOY SCHNECK, L.L.C.;       )
NATIONAL COLLEGIATE STUDENT )
LOAN TRUST 2007-3; NATIONAL
                               )
COLLEGIATE STUDENT LOAN
TRUST 2007-4; GSS DATA         )
SERVICES LLC,                  )
                               )
         Defendants.


     U.S. BANK NATIONAL ASSOCIATION’S MOTION TO DISMISS
             PLAINTIFFS’ FIRST AMENDED COMPLAINT

      Pursuant to Federal Rule of Civil Procedure 12(b)(6), Defendant U.S. Bank

National Association (“U.S. Bank”) hereby moves to dismiss Counts II, III, and IV

of Plaintiffs’ First Amended Complaint. As set forth in the memorandum to be filed

within the time prescribed by Middle District Local Rule 7.5, Plaintiffs have not and

cannot state cognizable claims against U.S. Bank for violation of the Fair Credit

Extension Uniformity Act (“FCEUA”) (Count II), for wrongful use of civil
     Case 3:20-cv-01446-RDM-MCC Document 52 Filed 01/15/21 Page 2 of 5




proceedings under 42 Pa. C.S.A. § 8351, et seq. (Count III), or for common-law civil

conspiracy (Count IV).

      For Count II, Plaintiffs have no private right of action under the FCEUA, and

they have no claims under any other statute by which Plaintiffs could assert claims

for violation of the FCEUA.

      As to Count III, Plaintiffs cannot sufficiently plead all of the elements required

to state claims against U.S. Bank for wrongful use of civil proceedings.

      Finally, Plaintiffs cannot sufficiently allege that U.S. Bank is liable for civil

conspiracy under Count IV. Specifically, Plaintiffs cannot satisfy all of the elements

of their civil conspiracy claims, nor do they plead a cognizable predicate tort on

which to base their claims. Moreover, any conspiracy claim against U.S. Bank

would nevertheless be barred by Pennsylvania’s absolute judicial privilege doctrine.

      U.S. Bank respectfully requests that the Court enter the attached proposed

Order dismissing Plaintiffs’ First Amended Complaint as to U.S. Bank with

prejudice.




                                          -2-
   Case 3:20-cv-01446-RDM-MCC Document 52 Filed 01/15/21 Page 3 of 5




Dated:    January 15, 2021          Respectfully submitted,

                                     /s/ Kelly M. Locher
                                    Kelly M. Locher (Pa. 322400)
                                    JONES DAY
                                    500 Grant Street, Suite 4500
                                    Pittsburgh, PA 15219
                                    Phone: (412) 394-7937
                                    Fax: (412) 394-7959
                                    Email: klocher@jonesday.com

                                     /s/ Albert J. Rota
                                    Albert J. Rota, Pro Hac Vice
                                    JONES DAY
                                    2727 North Harwood St.
                                    Dallas, TX 75201
                                    Telephone: 214.969.3698
                                    ajrota@jonesday.com

                                    Counsel for Defendant U.S. Bank
                                    National Association




                                  -3-
     Case 3:20-cv-01446-RDM-MCC Document 52 Filed 01/15/21 Page 4 of 5




                         RULE 7.1 CERTIFICATION

      Pursuant to Middle District Local Rule 7.1, the undersigned hereby certifies

that she sought the Plaintiffs’ and Co-Defendants’ concurrence on the instant

motion. Plaintiffs’ counsel did not concur.

                                           /s/ Kelly M. Locher
                                          Kelly M. Locher

                                          Counsel for Defendant U.S. Bank
                                          National Association
     Case 3:20-cv-01446-RDM-MCC Document 52 Filed 01/15/21 Page 5 of 5




                          CERTIFICATE OF SERVICE

      I hereby certify that on this 15th day of January, 2021, I filed the foregoing

with the Clerk of the United States District Court using the CM/ECF system,

which will send notification electronically to all counsel of record.

                                             /s/ Kelly M. Locher
                                            Kelly M. Locher

                                            Counsel for Defendant U.S. Bank
                                            National Association
